Citation Nr: 0201348	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating for an anxiety disorder in excess 
of 30 percent prior to August 17, 1999.

2.  Entitlement to a rating for an anxiety disorder in excess 
of 50 percent from August 17, 1999.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to August 
1966.

On March 14, 1996, the VA received a letter from the 
veteran's then service representative requesting an increased 
rating for service connected anxiety reaction.  Therein the 
representative noted that the veteran was treated for this 
condition in March 1995.  The representative noted that he 
was attaching another letter he wrote to the VA with a 
similar request and which was dated in May 1995.  The 
representative indicated that there was no record that the VA 
received the May 1995 letter, but that if the veteran was 
found entitled to an increase in disability, he requested 
back pay to June 1, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1996 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford Connecticut, which continued the 10 percent 
rating for service connected anxiety reaction.  The veteran 
was afforded a hearing before the RO Hearing Officer in 
October 1997.  The RO subsequently increased the veteran's 
disability rating for anxiety disorder to 30 percent, 
effective from March 11, 1996.  The hearing examiner 
determined that the treatment the veteran received in March 
1995 was not for his nerves.  The effective date of the 
increased rating reflected the date the veteran returned to 
outpatient treatment for his nerves.

The veteran testified before Stephen L. Wilkins, a Member of 
the Board, at a Travel Board Hearing in August 1998.  In 
January 1999, Mr. Wilkins' remanded the claim to the RO for 
further development.  In September 1999, the RO increased the 
veteran's disability evaluation for anxiety disorder to 50 
percent, but assigned an effective date of August 17, 1999.

At the veteran's request, jurisdiction over his claim was 
transferred to the Huntington, West Virginia RO in September 
1999.  The veteran also requested that his representative be 
changed to AMVETS.


REMAND

As noted above, the veteran has already been afforded a 
Travel Board hearing during the pendency of this appeal.  
However, in an August 1999 statement in support of his claim, 
the veteran indicated his desire to appear before the Board 
at the Huntington RO.  In an effort to clarify the veteran's 
wishes for a Travel Board hearing, the Board attempted to 
contact him by mail in December 2001.  However, the veteran 
failed to respond to the Board's inquiry.  

Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for completion of the following:

The veteran is to be afforded a hearing 
before the Board, sitting at Huntington, 
West Virginia, pursuant to his August 
1999 request.  The RO should notify the 
veteran of the date, time and place of 
the hearing by letter mailed to his 
current address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

The Board does not intimate any opinion as to the merits of 
the issues presented by this appeal, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutcherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


